Citation Nr: 0503019	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an upper 
respiratory infection with headaches.

3.  Entitlement to service connection for a nasal septal 
deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION
The veteran had active military service from August 1989 to 
March 1995.  He also had approximately 3 years and 10 months 
of prior unverified service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case was previously before the Board and in February 
2001 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDINGS OF FACT

1.  Spina bifida is a congenital defect.

2.  There is no current low back disability which resulted 
from a superimposed injury or disease which occurred during 
service.

3.  The evidence does not establish that the veteran 
currently has an upper respiratory infection and headaches 
which are of service origin.

4.  A nasal septal deformity was not demonstrated during 
service.


CONCLUSIONS OF LAW

1.  An acquired low back disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C. F. R. §§  3.303, 3.310 (2004).

2.  A chronic upper respiratory infection with headaches was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C. F. R. § 3.303 (2004).

3.  A nasal septal deformity was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C. F. R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
in September 1999 and April 2003 and a supplemental statement 
of the case dated in September 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in August 2001, June 2002, 
and January 2004, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claims.  Most notably VA and private treatment records 
and reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the VCAA letters noted above were mailed to the 
veteran subsequent to the related appealed rating decisions 
in violation of the VCAA and that the appellant was not 
specifically informed to furnish copies of any evidence in 
her possession as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's August 1985 medical examination for service 
entrance found no abnormalities on clinical evaluation of all 
pertinent systems.  The veteran's service medical records 
show that in November 1985 he was seen for complaints of low 
back pain.  It was noted that the veteran's complaints were 
of two weeks duration and were accompanied by a history of 
pain while exercising.  Following a physical examination, 
mechanical back strain was diagnosed.  The veteran was also 
evaluated in treated in November 1985 for complaints of 
headaches and a runny nose.  Physical examination noted sinus 
tenderness.  Tylenol; was prescribed.  In late November 1985 
the veteran was again seen for low back pain and discomfort.  
It was also noted that he was passing increased red blood 
cells in his urine.  Hematuria of questionable etiology was 
indicated.  Physical examination noted tenderness at L2-L4 
with spasm and sciatic nerve tenderness.  A urology clinic 
consultation resulted in an assessment of prostatitis with 
secondary low back pain versus musculoskeletal low back pain.  
Follow-up evaluation in December 1985 noted that the 
veteran's pain had improved on medication.  Prostatitis as 
well as musculoskeletal low back were the diagnostic 
impressions.  

In March 1989 the veteran was seen with a complaint of 
headache and head congestion for two days.  The veteran 
reported that he felt like he had a cold.  Following 
examination, upper respiratory infection was diagnosed.  In 
April 1990 the veteran was seen for complaints of a three-
week history of low back pain, which he said he experiences 
only in the morning.  Physical examination was normal.  
Musculoskeletal low back pain and normal examination were 
diagnosed.  

In November 1991 the veteran was evaluated and treated for an 
upper respiratory infection.  On the veteran's March 1995 
medical examination for service separation all pertinent 
systems were clinically evaluated as normal.  

The post service medical evidence includes private treatment 
records, which show that in April 1997 the veteran complained 
of intermittent frontal headaches of several weeks duration.  
The veteran also reported a history of postnasal drip, off 
and on for some tome. It was noted that the veteran had no 
allergies and physical examination found no respiratory 
distress.  Sinusitis and probable tension headache rule out 
migraine were the pertinent diagnoses.

Between January and April 1998 the veteran was evaluated and 
treated for complaints of migraine headaches by a physician 
at the Center for Family Medicine.  In February 1998 an 
examination of the HEENT was reported to be essentially 
unremarkable.  There were no focal, sensory, or motor 
deficits on neurological examination.  Migraines were 
diagnosed.

On VA examination in April 1998 the veteran related a history 
of recurrent headaches for over ten years, which occur at 
least twice a week.  He said that they are not always 
relieved with rest in a dark quiet room, and occur at any 
time in the morning or in the evening.  He further stated 
that at times his headaches are associated with nausea and 
vomiting.  On physical examination, cranial nerves I-XII were 
intact.  Eye reflex on forehead tapping was normal.  Pupils 
were equal and reactive to light.  Funduscopic examination 
was normal.  Vascular headaches without aura was the 
diagnosis.

On VA Spine examination in April 1998, the veteran informed 
his examiner that he has had intermittent back pain since 
1989 or 1990.  He reported that back pain is localized to the 
back and is not accompanied by numbness, tingling, or 
downward radiation. On physical examination, the back was 
noted to be tender over the lumbosacral junction.  There were 
spasms in the paraspinal area.  An x-ray of the lumbar spine 
was interpreted to reveal a grade I spondylolisthesis of L5-
S1.  Back pain with x-ray finding of grade I 
spondylolisthesis was the diagnosis.  The examiner commented 
that the veteran's spondylolisthesis may have been chronic 
and may stem from his childhood.  He further stated, however, 
that his back symptoms are consistent with lumbar muscle 
strain and weakness and that he may have some mechanical 
symptoms coming from his spondylolisthesis.

On a VA examination in May 1998, the veteran reported a nine-
year history of nose and sinus problems.  On physical 
examination, the veteran was noted to have mild right nasal 
septal deformity.  The sinuses were interpreted to be within 
normal limits on x-ray.  Nasal septal deformity was 
diagnosed.

When examined by VA in April 2002, the veteran reported that 
his headaches became a problem in 1989-1990 and apparently 
were precipitated by working in bright sunlight.  He reported 
no history of head injury or other triggering event around 
that time.  He further reported that he was being prescribed 
Imitrex and Fioricet by his private physician and has 
averaged 2-3 headaches a month since service.  On physical 
examination, visual acuity with correction and ocular 
motility were normal.  The pupils reacted well to light and 
accommodation without an afferent pupil.  Hearing was 
minimally decreased to bedside testing on both sides.  The 
remainder of the cranial examination was entirely normal.  
Migraine without aura 2-3 times a month, poorly controlled 
was the diagnosis.

On VA spine examination in April 2002, the veteran reported 
that throughout his 10 year period of service he was probably 
seen 4 to 5 times by physicians for complaints of 
intermittent low back pain and these occasions was prescribed 
anti-inflammatories.  The veteran did not relate any specific 
injury during service but just times of flare-ups.  On 
physical examination, there was no evidence of tenderness in 
the lumbosacral region.  The veteran had negative straight 
leg raising.  X-rays of the lumbar spine demonstrated spina 
bifida occulta at the L5 lamina, as well as, the proximal 
sacrum.  The examiner did not see any evidence of any 
spondylolysis or spondylolisthesis at the L5-S1 area.  In 
this regard he noted that he had reviewed the veteran's 
claims file and previous x-rays of the veteran's spine in 
September 1999 and concluded that the veteran 's x-rays 
showed only spina bifida occulta with no L5-S1 spondylolysis 
defect.  He added that he did not feel that the veteran's 
current low back strain was due to his findings of spina 
bifida occulta.  He noted that the veteran has histories of 
back strain in service, which may have been aggravated during 
his time therein.

The veteran continued to be treated at a private facility 
from 2001 to 2004 for several disorders, including migraine 
headaches.

In a letter dated in March 2003, a private physician, Dr. A. 
R. P., reported that the veteran appears to still suffer from 
sinus/migraine headaches that he has had since 1985 while in 
the armed services.  It was further stated that this opinion 
was based on a review of the veteran's service medical 
records.

The veteran was accorded a VA neurological examination in 
September 2003.  He was noted by his examiner to have a 
medical history of migraines for the past 12 years.  His 
headaches were reported by the veteran to be associated with 
nausea, photophobia, and phonophobia.  Neurological 
examination found the veteran to be alert and oriented times 
4.  There was no aphasia or dysarthria.  Memory was intact 
and concentration was normal. Finger to nose coordination, 
light touch and pinprick sensation as well as gait were also 
normal.  The examiner ordered an MRI, which he noted in 
November 2003, demonstrated no significant abnormalities.  It 
was the examiner's assessment that the veteran experienced a 
minor headache with mild disabling symptoms.

On a subsequent VA neurological examination in May 2004, the 
examiner reviewed the veteran's claims file and noted that 
the veteran presented with a history of chronic headaches, 
which is perceived without aura.  The veteran described a 
predominantly right unilateral, right parietal pain, which 
radiated to the neck and forehead.  He informed his examiner 
that he has occasional associated blurred vision.  On 
physical examination, the veteran's cranial nerves were 
within normal limits.  There were no visual field deficits 
and no nystagmus.  Motor examination was bilateral upper and 
lower extremities 5/5.  There was no atrophy or 
visiculations.  There was no dysmetria.  There was no 
dysdiadochokinesia.  Sensory examination was intact.  Chronic 
tension type headaches versus less likely common migraines 
was the diagnosis.  It was the examiner's opinion that the 
veteran more likely than not suffers from chronic tension 
type headaches with occasional intense exacerbations two to 
three times per month.  He also opined that the veteran's 
primary headache disorder is unlikely related to any military 
service, as the condition is primary and not secondary

On VA nose, sinus, larynx, and pharynx examination in May 
2004, the examiner reviewed the veteran's claims file and 
observed that the veteran was been evaluated to determine 
whether his chronic headache problem is due to a sinus 
condition and whether it may be service connected.  The 
examiner noted that the veteran's specific sinus related 
complaints include nasal obstruction and usually clear but 
sometimes yellowish or greenish rhinorrhea, which is noticed 
nightly.  On examination, the nasal dorsum was straight and 
symmetric.  The nares were patent.  Erythema of the nasal 
mucosa as well as mild edema was seen with use of an inserted 
nasal speculum.  There was clear rhinorrhea.  On sinus 
endoscope, the osteomeatal complexes appeared patent with no 
discharge seen.  There was clear rhinorrhea but no purulent 
rhinorrhea.  There were no masses or lesions in the nasal 
pharynx.  A review of sinus film series suggested possible 
mild mucosal thickening on the right side but no definite 
sinus disease was seen.  The examiner concluded as a 
diagnostic impression, that the veteran appears to suffer 
from rhinitis, which most likely is allergic in nature.  He 
further observed that a review of the veteran's service 
medical records showed several evaluations of upper 
respiratory infection, which can share symptoms with allergic 
rhinitis.  He added, however, that there is no pattern within 
his medical records that this is the same problem and there 
is no problem of worsening.   The examiner stated that it was 
less likely than not that the veteran's current symptoms 
became worse during military service.  He added that it is 
also less likely than not that the symptoms account for the 
majority of his headaches although they may account for some 
of the pressure type pain that he has behind his forehead in 
the frontal sinus region as well as behind the nose in the 
ethmoid sinus region.

On VA Spine examination in June 2004, the veteran complained 
of low back pain of the last several years, most common 
particularly in the mornings.  On physical examination the 
veteran's lumbar spine demonstrated forward flexion to 60 
degrees.  The veteran was able to stand on his toes and heels 
with minimal difficulty.  Straight leg raising in the sitting 
as well as supine positions were negative for any radicular 
type pains.  X-rays of the veteran's lumbar spine 
demonstrated no significant scoliosis, spondylosis, 
spondylolisthesis.  There was what appeared to be a 
congenital spina bifida occulta at the L5 level.  Mild low 
back pain with congenital spina bifida at the L5 level was 
the diagnosis.  The veteran's examiner stated that it was his 
opinion that the veteran's low back condition was not 
aggravated beyond normal progression during his years of 
military service.  He further opined that the veteran's 
congenital spina bifida does not predispose him to low back 
pain.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c). Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).

An Acquired Low Back Disorder.

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations. A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service. VAOPGCPREC 82- 
90.

The evidence shows that the spina bifida is a congenital 
defect.  A disorder for which service connection may not be 
granted.  However, service connection may be granted for 
chronic superimposed low back pathology which occurred during 
service.   In this regard the service medical records show 
that the veteran was seen on several occasions for low back 
complaints.  However, at the time of the separation 
examination the spine was clinically evaluated as normal.  
The first post service clinical evidence of a low back 
problem was in April 1998, approximately three years after 
service.  Additionally, the VA examiner in June 1994 did not 
relate the current low back disorder to service.  The Board 
finds no evidence of record that provides a competent opinion 
establishing a link between the veteran's current disability 
and a disability incurred in service. 

Because there is no evidence of record other than the 
veteran's assertions tending to establish a relationship 
between the veteran's current acquired back disability and 
service, the Board concludes that there is no basis for 
granting service connection for an acquired back disorder.  
The appeal is denied.

An Upper Respiratory Infection with Headaches

The veteran's service medical records reveal occasional 
treatment during service for respiratory complaints that 
included complaints of headache, congestion, and a runny nose 
with findings of sinus tenderness.  He was diagnosed in March 
1989 as suffering from an upper respiratory infection.  
However, no upper respiratory pathology was noted thereafter 
to include on the veteran's medical examination in March 
1995, prior to service discharge.

The Board has noted the veteran's contention that his 
recurring upper respiratory infections in service have 
resulted in related chronic headache disability post service.  
The veteran's private physician has furthermore submitted a 
statement to the effect that the veteran appears to still 
suffer from sinus/migraine headaches "that he has had from 
1985 while in the armed service" and the opinion was based 
on a review of the service medical records.  However, the VA 
examiner in June 2004  indicated that in service the veteran 
had several evaluations of upper respiratory infection, which 
can share symptoms with allergic rhinitis.  He added, 
however, that there is no pattern within his medical records 
that this is the same problem and there is no problem of 
worsening.   

As to the veteran's current headaches, the Board initially 
notes that the veteran's headaches in service were associated 
with his upper respiratory infection and/or cold like 
complaints.  Headaches were not complained of or diagnosed 
separate from his respiratory symptoms and migraine headaches 
were not diagnosed at any time during his lengthy period of 
service.

Here the Board places considerable weight on the opinion 
obtained on examination of the veteran by a VA physician in 
May 2004.  This opinion that the veteran's headaches were 
primary in nature and unrelated to service.  This opinion is 
consistent with the service records and post service records 
which indicate the presence of migraines.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

Nasal Septal Deformity

Service medical records do not indicate that the veteran had 
a nasal septal deformity while in service or, for that 
matter, nasal trauma.  On examination at separation in March 
1995, clinical evaluation of the veteran's nose found no 
abnormality.  The first clinical indication of nasal septal 
deformity was on VA examination in May 1998, more than three 
years after service. The first evidence of the presence of a 
nasal septal deformity is too remote in time from service to 
support the claim that it is service related.

The Board further recognizes the veteran's belief that he has 
a nasal septal deformity as a result of his active service. 
As a layperson, however, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to etiology. See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). What is missing here is a 
medical opinion, supported by a plausible rationale that the 
veteran's diagnosed nasal septal deformity was incurred as a 
result of service. Absent such an opinion, the veteran's 
appeal must be denied.

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is approximately 
balanced, such as to warrant its application.  38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for an acquired  low back disorder is 
denied.

Service connection for an upper respiratory infection with 
headaches is denied.

Service connection for a nasal septal deformity is denied.





	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


